Citation Nr: 0610013	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-36 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1955 to June 
1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in November 2003, and a 
substantive appeal was received in December 2003.  The 
veteran testified at a Board video conference hearing in 
August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss.  The veteran was afforded a 
VA audiological examination in January 2003.  The claims file 
was not available for review.  Based on this examination, the 
RO evaluated the veteran's bilateral hearing loss as 10 
percent disabling.  However, at the August 2005 Board video 
conference hearing, the veteran testified that his hearing 
has increased in severity since the last VA examination.  He 
stated that he was having another VA audiological evaluation 
in September 2005.  Thus, the Board held the case open for 60 
days so that the examination report would be part of the 
record before the Board's decision.  The veteran actually had 
an evaluation done in October 2005 and the report was 
submitted to the Board by the veteran's representative who 
also waived local consideration of the report.  Nevertheless, 
the Board finds that this evaluation is insufficient for 
rating purposes because it does not include current 
audiometric test results, except to say that they are not 
significantly different from the January 2003 examination.  
Further, the report indicated that speech discrimination 
scores were at 60 to 64 percent, which was significantly less 
than the January 2003 speech discrimination score of 94 
percent, but the examiner opined that this was more likely 
reflective of non-organic concern or processing issues 
related to presbycusis.

Therefore, the Board finds that based on the veteran's 
testimony and the insufficient evaluation done in October 
2005, which indicated poorer speech discrimination test 
results, a new audiological examination is necessary. 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Although the present appeal involves the 
issue of increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  Since 
the Board is remanding this case for a new VA examination, it 
is reasonable to give additional notice to comply with 
Dingess.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.	The veteran should be scheduled for a 
VA 
audiological examination to determine the 
current extent of his bilateral hearing 
loss.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  

3.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


